Exhibit 10.3

LANDMARK DIRECTOR-SHAREHOLDER’S AGREEMENT

This Landmark Director-Shareholder’s Agreement (“Agreement”), dated as of
February 22, 2007 is entered into by and between 1st Pacific Bancorp, a
California corporation (“Bancorp”), and 1st Pacific Bank, a California state
chartered bank (“Bank”), on one hand and                         
(“Shareholder”), on the other hand.

RECITALS

A.                                   Bancorp, Bank and Landmark National Bank, a
national banking association (“Landmark”) entered into that certain Agreement
and Plan of Reorganization and Merger of even date herewith (the “Reorganization
Agreement”).

B.                                     Shareholder is a member of the Board of
Directors of Landmark and owns shares of the common stock, $5.00 par value, of
Landmark (“Landmark Stock”).

C.                                     Shareholder is willing to agree to vote
or cause to be voted all shares of Landmark Stock with respect to which
Shareholder has voting power on the date hereof or hereafter acquired to approve
the Reorganization Agreement and the transactions contemplated thereby and all
requisite matters related thereto.

D.                                    Shareholder is willing to agree to not
compete with, use trade secrets or solicit customers or employees of Bancorp,
Bank or Landmark as set forth in this Agreement.

E.                                      Unless otherwise provided in this
Agreement, capitalized terms shall have the meanings given to them in the
Reorganization Agreement.

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties and covenants, agreements and conditions contained
herein and in the Reorganization Agreement, and intending to be legally bound
hereby, Bancorp and Bank and Shareholder agree as follows:

Article I
Director-Shareholder’s Agreement

 1.1          Agreement to Vote.  Shareholder shall vote or cause to be voted at
any meeting of shareholders of Landmark to approve the Reorganization Agreement
and the transactions contemplated thereby (the “Shareholders’ Meeting”), all of
the shares of Landmark Stock as to which Shareholder has sole or shared voting
power (the “Shares”), as of the record date established to determine
shareholders who have the right to vote at any such Shareholders’ Meeting or to
give consent to action in writing (the “Record Date”), to approve the
Reorganization Agreement, the Agreement of Merger and the transactions
contemplated thereby, including the principal terms of the Reorganization and
Merger.

 1.2          Restrictions on Dispositions.  Shareholder agrees that, from and
after the date of this Agreement and through the Effective Time, he or she will
not take any action that will alter or affect in any way the right to vote the
Shares, except (i) with the prior written consent of Bancorp or (ii) to change
such right from that of a shared right of Shareholder to vote the Shares to a
sole right of Shareholder to vote the Shares.

 1.3          Shareholder Approval.  Shareholder shall (i) recommend shareholder
approval of the Reorganization Agreement, the Agreement of Merger and the
transactions contemplated thereby by the Landmark shareholders at the
Shareholders’ Meeting and (ii) advise the Landmark shareholders to reject any
subsequent proposal or offer received by Landmark relating to any purchase,
sale, acquisition, merger or other form of business combination involving
Landmark or any of its assets, equity securities or debt securities and to
proceed with the transactions contemplated by the Reorganization Agreement;
provided, however, that Shareholder shall not be obligated to take any action
specified above if the Board of Directors of Landmark is advised in writing by
outside legal counsel, Gary Steven Findley & Associates, that, in the exercise
of his or her fiduciary duties, a director of Landmark should not take such
action.


--------------------------------------------------------------------------------


 1.4         Noncompetition.  Other than serving as a director, executive
officer or shareholder of Bancorp or Bank, for a period of two years after the
Effective Time (the “Term”), Shareholder agrees not to, directly or indirectly,
without the prior written consent of Bancorp, own more than 1% of, organize, or
be connected as an officer, director, or employee with, any financial
institution, other than Bancorp or Bank, whose deposits are insured by the
federal government that has its head office within 50 miles of the head office
of Landmark or has a branch office in San Diego County (a “Competitive
Enterprise”).  In addition, during the Term, Shareholder agrees not to, directly
or indirectly: (i) solicit, entice, influence, divert or otherwise contact any
customer of Bancorp, Bank or Landmark or assist anyone in the solicitation,
enticement, influencing, diversion or contacting of any customer of Bancorp,
Bank or Landmark for the purpose of causing, encouraging, or attempting to cause
or encourage such customer to divert its current, ongoing or future business
from Bancorp, Bank or Landmark; (ii) employ or assist in employing any present
employee of Landmark to perform services for any Competitive Enterprise; (iii)
solicit (including the disclosure to any third party of the names, backgrounds
or qualifications of any Bancorp, Bank or Landmark employees or the
identification of such employees as potential candidates for employment, except
for acting as a reference upon the request of any such employee) any employee to
leave his or her employment with Bancorp, Bank or Landmark; (iv) make any oral
or written statement, comments or other communications that impugns or is
intended to impugn, disparage or otherwise malign the reputation, ethics,
competency, morality or qualifications of Bancorp or Bank or any of their
affiliates, subsidiaries, current or former directors, officers, employees or
customers; or (v) commit, plan or agree to undertake any activity set forth in
(i) through (iv).  In the event that during the Term Bancorp or Bank is acquired
by another financial institution and is not the surviving entity of the
acquisition, then this Section 1.4 shall terminate upon the date of Bancorp’s or
Bank’s acquisition.

 1.5         Confidentiality.  For purposes of this Agreement, “Proprietary
Information” shall mean any information relating to the business of Landmark
that has not previously been publicly released by Landmark or its
representatives, and shall include, but shall not be limited to, information
encompassed in all marketing and business plans, financial information, fees,
pricing information, customer and client lists and relationships between
Landmark and its customers and clients and others who have business dealings
with Landmark.  Shareholder agrees to maintain the confidentiality of all
Proprietary Information that has been disclosed to Shareholder in the course of
his or her service as a director of Landmark.  Shareholder shall not, without
written authorization from Bancorp, use for Shareholder’s benefit or purposes,
nor disclose to others any Proprietary Information.  The prohibitions in this
Section 1.5 shall not apply to any Proprietary Information after such
Proprietary Information has been voluntarily disclosed to the public,
independently developed and disclosed by others, or otherwise enters the public
domain other than through a breach by Shareholder of the terms hereof and shall
not restrict any disclosure required by law or in connection with any
administrative or judicial proceedings.

Article II
Representations and Warranties of Shareholder

Shareholder represents and warrants to Bancorp and Bank that the statements set
forth below are true and correct as of the date of this Agreement, except those
that are specifically as of a different date:

 2.1         Ownership and Related Matters.

(a)           Schedule 2.1(a) hereto correctly sets forth the number of Shares
and the nature of Shareholder’s voting power with respect thereto as of the date
hereof.  Within five business days after the Record Date, Shareholder shall
amend said Schedule 2.1(a) to correctly reflect the number of Shares and the
nature of Shareholder’s voting power with respect thereto as of the Record Date.

(b)           There are no proxies, voting trusts or other agreements or
understandings to or by which Shareholder or his or her spouse is a party or
bound or that expressly requires that any of the Shares be voted in any specific
manner other than as provided in this Agreement.

 2.2         Authorization; Binding Agreement.  Shareholder has the legal right,
power, capacity and authority to execute, deliver and perform this Agreement,
and this Agreement is the valid and binding obligation of Shareholder
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by general principles of equity.

2


--------------------------------------------------------------------------------


 2.3         Noncontravention.  The execution, delivery and performance of this
Agreement by Shareholder will not (a) conflict with or result in the breach of,
or default or actual or potential loss of any benefit under, any provision of
any agreement, instrument or obligation to which Shareholder or his or her
spouse is a party or by which any of Shareholder’s properties or his or her
spouse’s properties are bound, or give any other party to any such agreement,
instrument or obligation a right to terminate or modify any term thereof;
(b) require any third party consents; (c) result in the creation or imposition
of any encumbrance on any of the Shares or any other assets of Shareholder or
his or her spouse; or (d) violate any applicable laws or rules to which
Shareholder or his or her spouse is subject.

Article III
General

 3.1         Amendments.  To the fullest extent permitted by law, this Agreement
and any schedule or exhibit attached hereto may be amended by agreement in
writing of the parties hereto at any time.

 3.2         Integration.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and (except for the
Reorganization Agreement if executed by Shareholder) supersedes all prior
agreements and understandings of the parties in connection therewith.

 3.3         Specific Performance.  Shareholder, Bancorp and Bank each expressly
acknowledge that, in view of the uniqueness of the obligations of Shareholder
contemplated hereby, neither Bancorp nor Bank would not have an adequate remedy
at law for money damages in the event that this Agreement has not been performed
by Shareholder in accordance with its terms, and therefore Shareholder, Bancorp
and Bank agree that Bancorp and Bank shall be entitled to specific enforcement
of the terms hereof in addition to any other remedy to which either may be
entitled at law or in equity.

 3.4         Termination.  This Agreement shall terminate automatically without
further action at the earlier of four years following the Effective Time of the
Reorganization or the termination of the Reorganization Agreement in accordance
with its terms.  Upon termination of this Agreement as provided herein, the
respective obligations of the parties hereto shall immediately become void and
have no further force and effect.

 3.5         No Assignment.  Neither this Agreement nor any rights, duties or
obligations hereunder shall be assignable by Bancorp, Bank or Shareholder, in
whole or in part.  Any attempted assignment in violation of this prohibition
shall be null and void.  Subject to the foregoing, all of the terms and
provisions hereof shall be binding upon, and inure to the benefit of, the
successors of the parties hereto.  Notwithstanding the foregoing, nothing herein
shall bind any transferee of Shareholder’s shares of common stock of Bancorp
after the Effective Time or convey any rights to such transferee under this
Agreement.

 3.6         Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 3.7         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto.

 3.8         Gender, Number, and Tense.  Throughout this Agreement, unless the
context otherwise requires,

(i)                                     the masculine, feminine and neuter
genders each includes the other;

(ii)                                  the singular includes the plural, and the
plural includes the singular; and

(iii)                               the past tense includes the present, and the
present tense includes the past.

3


--------------------------------------------------------------------------------


 3.9         Notices.  Any notice or communication required or permitted
hereunder, shall be deemed to have been given if in writing and (a) delivered in
person, (b) delivered by confirmed facsimile transmission, or (c) mailed by
certified or registered mail, postage prepaid with return receipt requested,
addressed as follows:

If to Bancorp:

1st Pacific Bancorp

4275 Executive Square, Suite 650

La Jolla, CA  92037

Fax No. (858) 509-0898

Attention:  Dr. James G. Knight, Chairman

With a copy to:

Luce, Forward, Hamilton & Scripps, LLP

600 West Broadway, Suite 2600

San Diego, California  92101

Fax:  (619) 232-8311

Attention:  Kurt L. Kicklighter, Esq.

If to Shareholder:

 

 

 

With a copy to:

Gary Steven Findley & Associates

1470 North Hundley Street

Anaheim, California 92806

Fax:  (714) 630-7910

Attention: Gary Steven Findley

or at such other address and to the attention of such other person as a party
may notice to the other in accordance with this Section 3.9.  Any such notice or
communication shall be deemed received on the date delivered personally or
delivered by confirmed facsimile transmission or on the third Business Day after
it was sent by certified or registered mail, postage prepaid with return receipt
requested.

 3.10       Governing Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California, except to the extent
preempted by the laws of the United States.

 3.11       Not in Director Capacity.  Except to the extent set forth in
Sections 1.4 and 1.5, no person executing this Agreement who is, during the term
hereof, a director of Landmark, makes any agreement or understanding herein in
his or her capacity as such director.  The parties sign solely in their
capacities as owners of or holders of the power to vote shares of Landmark
Stock.

 3.12       Attorneys’ Fees.  If any legal action or any arbitration upon mutual
agreement is brought for the enforcement of this Agreement or because of an
alleged dispute, breach or default in connection with this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs and expenses incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.

 3.13       Regulatory Compliance.  Each of the provisions of this Agreement is
subject to compliance with all applicable regulatory requirements and
conditions.

 3.14       Severability and the Like.  If any provision of this Agreement shall
be held by a court of competent jurisdiction to be unreasonable as to duration,
activity or subject, it shall be deemed to extend only over

4


--------------------------------------------------------------------------------


the maximum duration, range of activities or subjects as to which such provision
shall be valid and enforceable under applicable law.  If any provisions shall,
for any reason, be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 3.15       Waiver of Breach.  Any failure or delay by Bancorp and/or Bank in
enforcing any provision of this Agreement shall not operate as a waiver
thereof.  The waiver by Bancorp and/or Bank of a breach of any provision of this
Agreement by the Shareholder shall not operate or be construed as a waiver of
any subsequent breach or violation thereof.  All waivers shall be in writing and
signed by the party to be bound.

[Remainder of Page Intentionally Left Blank. Signature Page to Follow]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this Agreement have caused and duly executed
this Agreement as of the day and year first above written.

1ST PACIFIC BANCORP

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

SHAREHOLDER

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

6


--------------------------------------------------------------------------------


SPOUSAL CONSENT

I am the spouse of                              , Shareholder in the above
Agreement.  I understand that I may consult independent legal counsel as to the
effect of this Agreement and the consequences of my execution of this Agreement
and, to the extent I felt it necessary, I have discussed it with legal counsel. 
I hereby confirm this Agreement and agree that it shall bind my interest in the
Shares, if any.

 

 

 

 

(Shareholder’s Spouse’s Name)    

 

 

7


--------------------------------------------------------------------------------


SCHEDULE 2.1(a)

Number of Shares Owned

 

Nature of Voting Power

 

 

 

 

8


--------------------------------------------------------------------------------